DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chretien (WO 2018191769) in view of Armstrong et al (US 20190329897 A1).
For claim 3, Chretien discloses a redundant power plant (Fig. 3a) for a propeller driven aircraft, comprising:
a first electric powertrain (Fig. 3, top half including G1 and Cont1) including a first cooling system (Para 0075, “their physical configuration and their cooling must be adapted to this type of workload”), a first motor controller (Cont1), a first programmable logic controller (PLC) (Para 0050, “, controller assembly, controllers, rotor or propeller shaft and electric motors, may not be described in detail herein”; Para 0053, “each power module comprises its own power switching circuitry and microcontrollers capable of autonomous processing and management”), and a first set of one or more accessory components (generator G1), the first cooling system, first motor controller, first programmable logic controller (PLC), and the first set of one or more accessory components all cooperating to power a first electric motor (Ee1) to rotate a drive shaft (R) to spin a propeller of the aircraft (Para 0056 “The electric motor assembly GEMD drives a rotor or a propeller shaft R in rotation”); and
a second, independent, electric powertrain (Fig. 3, bottom half including G2 and Mc3) including a second cooling system (Para 0075, “their physical configuration and their cooling must be adapted to this type of workload”), a second motor controller (Mc3), a second programmable logic controller (PLC) (Para 0050, “, controller assembly, controllers, rotor or propeller shaft and electric motors, may not be described in detail herein”; Para 0053, “each power module comprises its own power switching circuitry and microcontrollers capable of autonomous processing and management”), and a second set of one or more accessory components (generator G2), the second cooling system, second motor controller, second programmable logic controller (PLC), and second set of the one or more accessory components all cooperating to power a second electric motor (Ee3) to rotate the drive shaft (R) to spin the propeller of the aircraft (Para 0056 “The electric motor assembly GEMD drives a rotor or a propeller shaft R in rotation”),
wherein both of the first and second electric motors are configured to provide enough power to rotate the drive shaft independently from one another or in combination (Para 0085, “In this configuration, the top engine T1 and the bottom engine T2 can be rated to the same maximum power”… “The top engine T1 can be shut down during cruise in view of operating at the lowest burn rate. In case of failure of the bottom engine T2, the RESS can supply the power required to maintain straight and level flight”).
Fig. 4, 100-104), wherein the motors are optionally powered by fuel cells (Para 0025, “Other examples may include hydrogen fuel cells”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chretien by powering the motors with fuel cells rather than generators as disclosed by Armstrong. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (generator) for another (fuel cells) to obtain predictable results (providing power for motors), to optimize efficiency and noise considerations.
For claim 4, Chretien as modified discloses the redundant power plant for a propeller driven aircraft according to claim 3, wherein the one or more accessory components of the first or second sets are selected from the group consisting of A/C compressors, heat pumps, vacuum pumps, and generators (generators G1 and G2).
For claim 5, Chretien as modified discloses the redundant power plant for a propeller driven aircraft according to claim 3, wherein the first and second electric motors are direct drive motors operably coupled to the same drive shaft (Para 0007, “said stacked electric motor elements being connected to the propeller shaft or main rotor R”) and configured to independently or cooperatively rotate the drive shaft (Para 0053, “each motor element constituting the stack can be independently supplied by its dedicated controller assembly”).
For claim 8, Chretien as modified discloses the redundant power plant for a propeller driven aircraft according to claim 3, but fails to disclose that the at least one of the first or the second motor controller includes an inverter.
Para 0027 “In some examples drive unit 46 may include an inverter”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chretien by including an inverter as disclosed by Armstrong. One of ordinary skill in the art would have been motivated to make this modification to provide power to on-board devices.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chretien in view of Armstrong, as shown above, further in view of Wolf et al (US 20150212523 A1).
For claim 6, Chretien as modified discloses the redundant power plant for a propeller driven aircraft according to claim 3, wherein the first PLC and the second PLC are configured to operate independently from one another, but fails to disclose that the PLCs maintain communication therebetween.
However, Wolf teaches multiple PLCs (Para 0026, “many controls, i.e. considerably more than three, preferably one control each per actuator”) that maintain communication therebetween (Para 0028, “As already discussed, the above-stated components are connected to each other by data technology via a failsafe data network. Preferably, here the data exchange occurs via "data flowing everywhere" so that particularly all controls are informed at all times about the status of the individual components within the network and thus can render their decisions appropriately, with preferably every control deciding autonomously.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chretien as modified by having the PLCs communicate with each other as disclosed by Wolf. One of ordinary skill in the art would have been motivated to make this modification “so that particularly all controls are informed at all times about the Wolf, Para 0026)
For claim 7, Chretien as modified discloses the redundant power plant for a propeller driven aircraft according to claim 6, but fails to disclose that each of the first and second PLC is configured to monitor the other of the first and second PLC and provide status of the other of the first and second PLC to an aircraft operator.
However, Wolf teaches that each of the first and second PLC is configured to monitor the other of the first and second PLC (Para 0028, “all controls are informed at all times about the status of the individual components within the network”) and provide status of the other of the first and second PLC to an aircraft operator (Para 0038, “This central display is also connected to the network and provided with the appropriate knowledge regarding the entire data traffic within the network”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chretien as modified by having the PLCs monitor each other and provide the status to an operator as disclosed by Wolf. One of ordinary skill in the art would have been motivated to make this modification to determine when a malfunction is happening by proving this information to the operator, to reduce operator workload.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642